DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a gearbox brake trailer apparatus of independent claim 1, wherein the drive linkage comprises a front sprocket coupled to the gearbox, a rear sprocket coupled to the axle of the front most wheel pair, and a chain coupled around the front sprocket and the rear sprocket.  Claims 2 and 4 – 8 depend from claim 1, and therefore are also allowed.

Regarding claim 9, the prior art does not disclose a gearbox brake trailer apparatus as claimed, further comprising:
a plurality of mounting flanges coupled to the gearbox, the mounting flanges receiving hardware to mount the gearbox to at least one crossmember of the frame, the crossmember perpendicularly extending between the left side and the right side, singly or in combination with other prior art.

Regarding claim 10, the prior art does not disclose gearbox brake trailer apparatus as claimed, further comprising:

a cover coupled to the drive linkage, the cover being coupled around the front sprocket, the rear sprocket, and the chain.  The prior art does not disclose these limitations in singly or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611                            

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611